DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 03/14/2022 regarding claims 1-22 is fully considered. Of the above claims, claims 12 and 17 have been canceled; claims 1-9, 11, 16 and 18-20 have been amended, and claims 21-22 have been newly added.
Allowable Subject Matter
Claims 1-11, 13-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-11 and 13-15 is the inclusion of the limitations of a fluid dispensing device that include an input to receive a control signal from a fluid dispensing system, the control signal when activated delivering a signal pulse for activating fluidic actuators of a fluid dispensing device during a fluidic operation mode; a nonvolatile memory; and a controller to, during a memory write mode: write a first portion of the nonvolatile memory to a first programmed level responsive to the control signal being activated for a first time duration, and write a second portion of the nonvolatile memory to a second programmed level responsive to the control signal being activated for a second time duration different from the first time duration, the second programmed level being different from the first programmed level.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 16, 18 and 21-22 is the inclusion of the limitations of a fluid dispensing system that include a support structure to receive a fluid dispensing device comprising a nonvolatile memory and an input to receive a fire signal; and a controller to: set the fluid dispensing device to a memory write mode; after setting the fluid dispensing device to the memory write mode: activate the fire signal for a first time duration to write a first portion of the nonvolatile memory to a first programmed level, and activate the fire signal for a second time duration to write a second portion of the nonvolatile memory to a second programmed level, the second time duration being different from the first time duration, and the second programmed level being different from the first programmed level; set the fluid dispensing device to a fluidic operation mode; and after setting the fluid dispensing device to the fluidic operation mode: activate the fire signal to deliver a signal pulse that causes activation of fluidic actuators in the fluid dispensing device to dispense fluid.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 19-20 is the inclusion of method steps of a method for a fluid dispensing device that include setting a fluid dispensing device to a fluidic operation mode based on a first input received by the fluid dispensing device during a configuration operation of the fluid dispensing device; while the fluid dispensing device is set to the fluidic operation mode, receiving an activation signal pulse delivered by an activation of a control signal at an input of the fluid dispensing device to activate selected fluidic actuators of the fluid dispensing device; setting the fluid dispensing device to a memory write mode based on a second input received by the fluid dispensing device during the configuration operation of the fluid dispensing device, the second input being different from the first input; and while the fluid dispensing device is set to the memory write mode: writing a first portion of a nonvolatile memory of the fluid dispensing device to a first programmed level responsive to the control signal being activated for a first time duration, and writing a second portion of the nonvolatile memory to a second programmed level responsive to the control signal being activated for a second time duration different from the first time duration, the second programmed level being different from the first programmed level. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




14 April 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853